                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

TRUDY CALLAHAN,

               Plaintiff,

vs.                                                   Case No.: 3:16-cv-01348-HES-JBT

CITY OF JACKSONVILLE, FLORIDA,

            Defendant.
________________________________________

             PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE OF COURT
                             TO FILE SURREPLY

       Pursuant to Local Rule 3.01(c), Plaintiff, Trudy Callahan, by and through undersigned

counsel, file this Unopposed Motion for Leave of Court to File Surreply, not to exceed five (5)

pages, in opposition to Defendant’s Motion for Summary Judgment and Defendant’s Reply in

support of the same. (Doc. 30, 40). In support thereof, Plaintiff states as follows:

       1.      Defendant filed its Motion for Summary Judgment on October 3, 2018 (Doc. 30).

       2.      On November 19, 2018, Plaintiff filed her Response in Opposition to Defendant’s

Motion for Summary Judgment. (Doc. 40).

       3.      Defendant moved to file a reply to Plaintiff’s response. (Doc. 44). Plaintiff did

not oppose the filing of same and reached an agreement with counsel for Defendant that

Defendant’s counsel would not oppose Plaintiff seeking to file a surreply brief after the filing of

Defendant’s reply.

       4.      Defendant’s reply contains various factual assertions that Plaintiff believes need to

be corrected or are disputed by other facts in the record.

       5.      Plaintiff seeks to file a surreply to briefly address the issues identified above.
       6.      A surreply will assist this Court in its consideration of the issues in this case and its

resolution on Defendant’s Motion for Summary Judgment.

       7.      Pursuant to Local Rule 3.01(g), undersigned counsel certifies that he has conferred

with Wendy Byndloss, Esquire, counsel for Defendant, and is authorized to represent that the

Defendant does not oppose the filing of a surreply by Plaintiff.

       WHEREFORE, Plaintiff respectfully requests this Honorable Court to enter its Order

granting this motion and allowing Plaintiff to file a surreply, not to exceed five (5) pages in

opposition to Defendant’s Motion for Summary Judgment.

                                   MEMORANDUM OF LAW

       Local Rule 3.01(c), Rules for the United States District Court for the Middle District of

Florida, provides that no party shall file any reply or further memorandum directed to a motion or

response unless the Court grants leave. Moreover, Local Rule 3.01(d) requires that any motion

requesting leave to file a reply or further memorandum shall not exceed three pages and shall

specify the length of the proposed filing.




                                                  2
                                            Respectfully submitted,

                                                   /s/ Jesse B. Wilkison
                                            Wm. J. Sheppard, Esquire
                                            Florida Bar No.: 109154
                                            Elizabeth L. White, Esquire
                                            Florida Bar No.: 314560
                                            Matthew R. Kachergus, Esquire
                                            Florida Bar No.: 503282
                                            Bryan E. DeMaggio, Esquire
                                            Florida Bar No.: 055712
                                            Jesse B. Wilkison, Esquire
                                            Florida Bar No.: 118505
                                            Camille E. Sheppard, Esquire
                                            Florida Bar No.: 124518
                                            Sheppard, White, Kachergus & DeMaggio, P.A.
                                            215 Washington Street
                                            Jacksonville, Florida 32202
                                            Telephone:     (904) 356-9661
                                            Facsimile:     (904) 356-9667
                                            Email:         sheplaw@sheppardwhite.com
                                            COUNSEL FOR PLAINTIFF

                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a copy of the foregoing has been furnished to the following

by Electronic Mail, this 26th day of December 2018.

                                      Wendy E. Byndloss, Esquire
                                      Sean Granat, Esquire
                                      City of Jacksonville
                                      Office of General Counsel
                                      117 West Duval Street
                                      Jacksonville, Florida 32202


                                                 /s/ Jesse B. Wilkison
                                            ATTORNEY



lr[callahan.leave.motion]




                                               3
